UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 14-1541


JONATHAN D. MILLER; NYE, PEABODY, STIRLING, HALE & MILLER,
LLP,

               Appellants,

          v.

NATIONAL HERITAGE FOUNDATION, INCORPORATED,

               Appellee.



                             No. 14-1543


DANIEL JOSEPH SCHENDZIELOS; SCHENDZIELOS & ASSOCIATES, LLC,

               Appellants,

          v.

NATIONAL HERITAGE FOUNDATION, INCORPORATED,

               Appellee.



                             No. 14-1576


JOHN R. BEHRMANN; NANCY BEHRMANN,

               Appellants,

          v.
NATIONAL HERITAGE FOUNDATION, INCORPORATED,

                Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:13-cv-01181-LMB-TCB; 09-10525-BFK)


Submitted:   March 31, 2015               Decided:   April 8, 2015


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John F. Bloss, HIGGINS BENJAMIN PLLC, Greensboro, North
Carolina; Daniel J. Schendzielos, SCHENDZIELOS & ASSOCIATES,
LLC, Greenwood Village, Colorado; Jonathan D. Miller, NYE,
PEABODY, STIRLING, HALE & MILLER, Santa Barbara, California, for
Appellants.   David B. Goroff, FOLEY & LARDNER, LLP, Chicago,
Illinois; Erika L. Morabito, FOLEY & LARDNER, LLP, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       John    R.   Behrmann,    Nancy       Behrmann,    and     their    attorneys,

Jonathan Miller, Nye Peabody, Stirling, Hale and Miller, LLP,

and Daniel Joseph Schendzielos, Schendzielos & Associates, LLC,

appeal from the district court’s order affirming the orders of

the bankruptcy court denying the Behrmanns’ motion for leave to

pursue   litigation     against        the    directors     and   officers       of    the

Debtor, National Heritage Foundation, Incorporated, and granting

National Heritage Foundation’s motion for sanctions.                            We have

reviewed the record and the parties’ arguments on appeal, and we

find   no     reversible      error.         Accordingly,    we    affirm       for    the

reasons stated by the district court.                 National Heritage Found.,

Inc.   v.     Miller,   No.    1:13-cv-01181-LMB-TCB            (E.D.     Va.    May   5,

2014).      Although we deny National Heritage Foundation’s motion

to strike the Appellants’ Reply brief, we grant the motion to

submit      these   appeals    on   the      briefs   and    dispense      with       oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             3